      Case 4:19-cr-00264-SDJ-KPJ Document 70 Filed 11/06/19 Page 1 of 2 PageID #: 235
                                IN UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                             SHERMAN DIVISION

                                          DATE: 11/6/2019

 MAGISTRATE JUDGE                                           COURT REPORTER: Di ital Recording

 Christine A. Nowak                                         COURTROOM DEPUTY: K. Lee
  USA v. Ben Westin (2), Frank Dockery (4),        4:19CR264 SDJ/KPJ
  William Grant Allbrook (5), George Wagner
  III (8)

  ATTORNEY FOR PLAINTIFF                                ATTORNEYS FOR DEFENDANTS
  Jay Combs, AUSA                                       John Wilson for 2, Gregg Gibbs for 4, Rafael De La
                                                        Garza (standing in for James Whalen) and Stephen
                                                        Miller for 5, Christie Merchant for 8

On this day, came the parties by their attorneys and the following proceedings were held in Sherman, TX:


 TIME:         MINUTES: DETENTION HEARING
 11:32 a.m.    Case called. Government persists in request to detain defendants. Defendants ready to
               proceed. Parties have reviewed pretrial services reports and have no objections. Parties agree
               this is a presumption case and defense counsel have discussed presumption with their clients.

 11:37 a.m.    Government calls witness - David Roach. Witness sworn. Direct examination by Mr. Combs.


 12:34 p.m.    Cross examination of witness by Mr. Wilson.


 12:35 p.m.    Cross examination of witness by Mr. Gibbs.


 12:38 p.m.    Cross examination of witness by Mr. De La Garza.


 12:43 p.m.    Cross examination of witness by Ms. Merchant.


 12:51 p.m.    Court addresses witness.


 12:55 p.m.    Government witness steps down.


 12:56 p.m.    Mr. Gibbs calls witness - Jamie Michelle Dockery. Witness sworn. Direct examination by
               Mr. Gibbs.

 1:02 p.m.     Cross examination of witness by Mr. Combs.
    Case 4:19-cr-00264-SDJ-KPJ Document 70 Filed 11/06/19 Page 2 of 2 PageID #: 236
TIME:       MINUTES: DETENTION HEARING
1:04 p.m.   Witness steps down. Mr. Gibbs calls next itness - Frank B. Dockery. Witness sworn. Direct
            examination by Mr. Gibbs.

1:10 p.m.   Witness steps down. Mr. De La Garza proffers information contained in Pretrial Services
            Report and information related to potential third party custodian.

1:11 p.m.   Ms. Merchant calls witness - George Wagner, Jr. Witness sworn. Ms. Merchant proffers
            Wagner Exhibit 1. Direct examination of witness by Ms. Merchant. Ms. Merchant proffers
            Wagner Exhibit 2. Direct examination of witness continues.

1:20 p.m.   Cross examination of witness by Mr. Combs.


1:22 p.m.   Witness steps down. Ms. Merchant proffers testimony of additional witnesses.


1:24 p.m.   Court hears arguments by parties.


1:41 p.m.   Court finds that presumption has not been rebutted and that each defendant shall be detained.


1:42 p.m.   Defendants remanded to custody.

                                                DAVID O'TOOLE, CLERK

                                                BY: Karen Lee
                                                      Courtroom Deputy Clerk
